Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21-40 are pending. Claims 21-40 are under examination.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘680 (USPatent 5,472,680 Patent date 12-1995) and ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926) and Feng et al. (Absorption of Nitrogen Dioxide in Water and Dilute Nitric Acid Solution with Constant-Volume Absorption System, Chinese Journal of Inorganic Chemistry, Vol 29, No. 1, pp. 95-102, Published 2013.

Interpretation of Claims

    PNG
    media_image1.png
    248
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    641
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    636
    media_image3.png
    Greyscale


Scope of the Prior Art
	Concerning the instant process to prepare adipic acid, N2O and NO, 680 teaches (column 1) “In a commercial process for the production of adipic acid, cyclohexanone and cyclohexanol are oxidized with nitric acid to form adipic acid. A by-product of the reaction is N2O”. “The present invention provides an improved process for the decomposition of N2O contained in an off-gas from nitric acid oxidation to produce adipic acid”. “The stream exiting the reactor is relatively high in NO concentration”. These teachings are motivation to prepare adipic acid comprising: reacting at least one of cyclohexanone and/or cyclohexanol with nitric acid to produce adipic acid and an off gas comprising nitrous oxide (N2O); converting the N2O present in the off gas to nitrogen oxide (the instant product composition) by passing the off gas through a reactor. 680 teaches (column 4) 
Concerning instant claim 23-25 and 39-40, 680 teaches (column 5, lines 1-10) reactor effluent gases are immediately mixed and quenched to avoid thermal losses of the produced NO. 680 teaches (column 5, lines 1-10) temperatures of quench gasses being 750 and 450C, which converts to 1382 to 842F. This temperature range overlaps with the instant temperatures.
Concerning instant claim 26-27, 31 and 35-36, 680 teaches (column 1, lines 60-67, column 4) preheating the N2O gas to 400 to 700C, which converts to 752F to 1292F.
Concerning instant claim 28, 31, 36, 680 teaches (column 2) “(d) decomposing the N2O in the stream spontaneously and exothermically to form NO, N2 and O2 (instant product composition), while the temperature in the stream raised to at least about 1000 degrees C., normally about 1000°C. to about 1500°C.” Additionally, 680 teaches (column 6) “A temperature of up to about 1500 degrees C. could develop due to the exothermic N2O decomposition.” 
Concerning instant 29, 30, 31, 36, and the yield of NO being greater than 15%, 680 teaches (bridging columns 4-5) “The outlet product gas would be expected to contain at least 0.15 moles of NO per mole of N20 fed”. 0.15/1 is 0.15 moles. Further, by multiplying by 100, one obtains 15 mole%. The teaching of “at least” allows for yields greater than 15 mole%.
Concerning the off gas temperature of less than 800F in instant claim 31, 36, 680 teaches (column 4) an off gas temperature of 35C.
Concerning instant claim 32, 680 teaches (column 4) an interchanger that preheats the off gas, being separate from the refractory lined reactor.
Concerning instant claim 33, 680 does not teach to remove NO from the off gas.
Concerning instant claim 34, 680 teaches (column 4) the preheated off gas from the interchanger goes to the refractory lined reactor. This transition is interpreted to be direct because 680 does not teach the preheated off gas going to a different place prior to entering the refractory lined reactor.
Concerning instant claim 36 and the L/D ratio, 680 teaches (column 3) a length of 79inch and a diameter of 5 inches. Concerning no external heat being added to the reactor after the start of the reaction, 680 teaches (column 4) initiation of the exothermic decomposition of N2O and does not teach addition of anymore heat to the reactor. Moreover, motivation not to provide additional heat is giving because an exotherm provides its own heat and can reach temperatures of 1500C.
Concerning claim 37, 680 teaches (column 3) 57 mole% N2O in the off gas. This is a close value to the instant greater than 60 mole%. Moreover, the methods of instant invention and prior art are substantially similar. Therefore, 60 mole% would have been achieved by the methods in the prior art.  
 

Ascertaining the Difference
	680 does not teach the conversion of the NO to nitric acid. 680 does not teach the compression of the off gas. 680 does not teach the residence time of instant claim 38 nor explicitly the greater than 60 mole% N2O.
Secondary Reference
	940 teaches (page 7-8 of 19) the NO and NO2 formed by the N2O thermal decomposition are converted to nitric acid in absorption tower”. 680 teaches similar processes as taught by 680. For example, 940 teaches (page 5 of 19) the following processes. 

    PNG
    media_image4.png
    162
    956
    media_image4.png
    Greyscale

	940 goes on to teach (p. 8 of 19) the following

    PNG
    media_image5.png
    244
    905
    media_image5.png
    Greyscale

	940 teaches (p. 5) that the recovered NO is oxidized to NO2.

The above teachings render 940 analogous art to the invention. 

Feng et al. teach (p. 99 and 102) pressures of 60kPa to 140Pa (8.7 psig and 20.3 psig). Feng et al. teach (p. 100) the greater the pressure the more NO2 is absorbed into water. This is motivation to compress any gas containing NO2 at the instant pressures to increase the solubility of NO2 into water. 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 680, 940 and Feng et al. to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have prepared adipic acid, N2O and nitric acid comprising: reacting at least one of cyclohexanone and/or cyclohexanol with nitric acid to produce adipic acid; converting the N20 to nitrogen oxide by passing the off gas through a reactor to produce a product composition, as taught by 680 (column 1) and have utilized the produced NO in the production of nitric acid as taught by 940 (page 7 of 19) with a reasonable expectation of success. The ordinary artisan would have done so to satisfy a source of nitric acid for the adipic acid production taught by both 680 (column 1) and 940 (page 1 of 19). 
Concerning the compression of the nitric oxide, it is known that solubility of gasses in liquids increase with increasing pressure (soda drinks). Additionally, Feng et al. teach (p. 100) the greater the pressure the more NO2 is absorbed into water. The ordinary artisan would have compressed any gas containing NO2, when converting the NO2/NOx to nitric acid as taught by 940 (p. 5) and Feng et al. (p. 102) to improve the solubility of the oxidized NO (940 p. 5). This would have all been done with a reasonable expectation of success because Feng et al. teach (p. 100) the greater the pressure the more NO2 is absorbed into water.
The ordinary artisan would have firstly compressed the off gas prior to being cooled, or after being cooled (more preferably, because compression increases temperature and increase temperature thermally decomposes NO 680 teaches (column 5, lines 1-10)), or after the NO is converted to NO2. With the limited amount of options, it would have been obvious to pick the instant placement of the compression and arrive at the instant invention with a reasonable expectation of success. MPEP 2143 I. (E) and Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning the residence time of less than 30 seconds, it would have been obvious to ensure the least amount of time during the transfer of the preheated gas from the preheater to the reactor. The reason being, more time, more dissipation of heat. The less time the less heat has a chance to dissipate/escape. The amount of time is optimizable. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 37, 680 teaches (column 3) 57 mole% N2O in the off gas. This is a close value to the instant greater than 60 mole%. See MPEP 2144.05 "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier". The pH and pKa1 of the prior art in conjunction with the cationic exchange of the prior art performs substantially the same function in substantially the same way to reach substantially the same result, the result being the instant isolation of the target monoamine.
	
 Moreover, the methods of the instant invention and prior art are substantially similar. Therefore, greater than 60 mole% would have been achieved by the methods in the prior art.
The instant invention requires (par. 5) reacting cyclohexanone or cyclohexanol with nitric acid to produce adipic acid and an off gas. The prior art teach these methods. See above teachings. Due to the prior art teaching the instant method steps, the product of the prior art would have been substantially identical to the instant product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
Concerning instant claim 23-25 and 39-40, 680 teaches (column 5, lines 1-10) reactor effluent gases are immediately mixed and quenched to avoid thermal losses of the produced NO. 680 teaches (column 5, lines 1-10) temperatures of quench gasses being 750 and 450C, which converts to 1382 to 842F. This temperature range overlaps with the instant temperatures. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Additionally, MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning instant claim 26-27, 31 and 35-36, 680 teaches (column 1, lines 60-67, column 4) preheating the N2O gas to 400 to 700C, which converts to 752F to 1292F. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning instant claim 28, 31, 36, 680 teaches (column 2) “(d) decomposing the N2O in the stream spontaneously and exothermically to form NO, N2 and O2, while the temperature in the stream raised to at least about 1000 degrees C., normally about 1000°C. to about 1500°C.” Additionally, 680 teaches (column 6) “A temperature of up to about 1500 degrees C. could develop due to the exothermic N2O decomposition.” MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the off gas temperature of less than 800F in instant claim 31, 36, 680 teaches (column 4) an off gas temperature of 35C. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning instant claim 36 and the L/D ratio, 680 teaches (column 3) a length of 79inch and a diameter of 5 inches. Concerning no external heat being added to the reactor after the start of the reaction, 680 teaches (column 4) initiation of the exothermic decomposition of N2O and does not teach addition of anymore heat to the reactor. Moreover, motivation not to provide additional heat is giving because an exotherm provides its own heat and can reach temperatures of 1500C. Therefore, it would have been obvious not to add any additional heat because the reaction supplies heat.
Concerning claim 37, 680 teaches (column 3) 57 mole% N2O in the off gas. This is a close value to the instant 60 mole%. See MPEP 2144.05 "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier". The pH and pKa1 of the prior art in conjunction with the cationic exchange of the prior art performs substantially the same function in substantially the same way to reach substantially the same result, the result being the instant isolation of the target monoamine.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.

Applicant argues: 
The reactor effluent is compressed, before the nitrogen oxide (NO and/or nitric oxide) present is converted to nitric acid. The particular sequence of steps provides for an improved production of nitric acid… See present application paragraphs 186 and 187. 
Examiner’s response:
Upon review of the instant disclosure in the instant USPGPub and paragraphs 186 and 187, there is no mention that the instant sequence of steps provides for an improved production of nitric acid.
Moreover, pressurizing reactants is understood as a way to increase reactivity.

Applicant argues:	
	Feng merely describes an absorption tower in which nitrogen dioxide (NO2) is absorbed into water. Applicant goes on to argue the operating pressure of an absorption column is not a separate compression step and not a compression step before the conversion. 
Examiner’s response:
	The examiner did not rely on Feng to determine at what step in the argued process to utilize compression. Rather, Feng was used to strengthen the argument to utilize compression to increase solubility of gas in water. 
	Per the above rejection, the examiner utilized the finite amount of choices as to when to utilize compression in the above argued process. Feng was not utilized to suggest a separate compression step, rather the use of compression of gasses.
	Applicant argues:
The Office Action's discussion of solubility is not relevant to the claims, which do not recite or even relate to solubility. 
This teaching is also not relevant because it only relates to the operation pressure of Feng's particular column. See Feng, page 100. The claimed process (and arguably Asahi) are not at all concerned with NO2 being absorbed into water. Stated another way, solubility has nothing to do with the conversion recited in the claims. And the discussion of solubility and pressure cannot replace the teaching of a true compression step, which is absent from Feng (and from the other cited references). Thus, Feng fails to teach or suggest compressing the product composition, then converting nitrogen oxide in the compressed product composition to nitric acid, as claimed.
Examiner’s response:
The instant claims do not exclude solubility due to the use of comprising language. 
Additionally, the examiner would like to direct the reader’s attention to the instantly claimed method step of “converting nitrogen oxide in the compressed product composition to nitric acid”. Notice, no method steps other than converting are being utilized to explain how to convert the NO to HNO3 (nitric acid). 
The prior art however directs one of ordinary skill to subject NO to air (O2) to make NO2 and then absorb NO2 with H2O to make HNO3. See 940 (p. 8 of 19). If NO2 was not soluble in water, it begs the question as to how NO2 could have been absorb by H2O. The prior art establishes that NO2 is absorbed into water to generate the instant HNO3. It appears solubility of the instant NO2 into H2O is not excluded by the process of the prior art, and nor the instant claims.
Regarding when the instant compression step occurs, it was argued in the original rejection the following: “With the limited amount of options, it would have been obvious to pick the instant placement of the compression and arrive at the instant invention with a reasonable expectation of success. MPEP 2143 I. (E) and Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C”.
It was never argued that the compression was done simultaneously with the absorption of NO2 with water, rather that compression of gasses aid in the solubility into liquids. Barring an unexpected result and/or synergistic effect of utilizing compression at the instant step, selection of any order of performing process steps is prima facie obvious.
	Applicant argues:
	Feng's absorption column is entirely different than Asahi's absorption column. See Feng, Abstract. The nitric acid in Feng is merely the solution into which nitrogen oxide is absorbed. Id. Importantly, Feng does not teach the conversion of nitrogen oxide to nitric acid (via chemical reaction) at all - and there is no teaching in Feng that its absorption would inherently lead to the aforementioned conversion.
	
Examiner’s response:
940 (p. 8 of 19) was utilized to teach the production of HNO3 via the absorption of NO2 with H2O. Feng was not relied upon to teach what becomes of the absorbed NO2 within water. Therefore, the purported lack of a teaching by Feng to suggest the outcome of absorbing of NO2 with water is moot.

Applicant argues:
“The claimed process (and arguably Asahi) are concerned with said conversion, not with NO2 being absorbed into water”.

Examiner’s response:
Japanese Publication No. JP1986257940) owned by Asahi (Asahi). Per the above rejection, Asahi (instant reference 940) is concerned with the absorption of NO2 into water. See the following.
940 goes on to teach (p. 8 of 19) the following

    PNG
    media_image6.png
    251
    964
    media_image6.png
    Greyscale

	940 teaches (p. 5) that the recovered NO is oxidized to NO2.
Therefore 940 (Asahi) is very much concerned with the absorption of NO2 into water.
Applicant argues:
In fact, one skilled in the art would expect that said conversion would defeat the purpose of the absorption. Thus, one skilled in the art would have no motivation to combine Feng's operating conditions with Asahi's column.
Examiner’s response:
Japanese Publication No. JP1986257940) owned by Asahi (Asahi). Per the above rejection, Asahi (instant reference 940) teaches the absorption happens prior to the conversion. With regards to the conversion defeating the purpose of absorption, the prior art 940 allows for the absorption to exist with the existence of the conversion. Therefore, the purpose of adsorption is not defeated by the conversion. 
Applicant argues:
Applicants respectfully assert that the Office Action has neither provided proper KSR motivation to combine Feng's operating conditions with Asahi's column nor has it provided a reasonable expectation of success in doing so. 
Examiner’s response:
The above rejection does not utilize the operating conditions taught by Feng on 940’s column. Rather, the above rejection utilizes the solubility/compression teachings of Feng to aid the ordinary artisan in arriving at the instant invention. Additionally, a clear argument for combining the instant prior art is presented in the above rejection. Therefore, the instant rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. ‘624 (US Patent 10,723,624 in view of Feng et al. (Absorption of Nitrogen Dioxide in Water and Dilute Nitric Acid Solution with Constant-Volume Absorption System, Chinese Journal of Inorganic Chemistry, Vol 29, No. 1, pp. 95-102, Published 2013. 


624 claims the following.

    PNG
    media_image7.png
    243
    409
    media_image7.png
    Greyscale


624 does not teach the compression of the product composition. 
However, it is known that solubility of gasses in liquids increase with increasing pressure (soda drinks). Additionally, Feng et al. teach (p. 100) the greater the pressure the more NO2 is absorbed into water. The ordinary artisan would have compressed any gas containing NO2, when converting the NO2/NOx to nitric acid as taught by 940 (p. 5) and Feng et al. (p. 102). This all would have been done with a reasonable expectation of success because Feng et al. teach (p. 100) the greater the pressure the more NO2 is absorbed into water.
The ordinary artisan could have firstly compressed the off gas prior to being cooled, or after being cooled (more preferably, due to the fact that compression increases temperature and increase temperature thermally decomposes NO 680 teaches (column 5, lines 1-10)), or after the NO is converted to NO2. With the limited amount of options, it would have been obvious to pick the instant placement of the compression step and arrive at the instant invention with a reasonable expectation of success. MPEP 2143 I. (E) and Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.
	
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.

Applicant argues: 
Applicants respectfully request that the DP rejections be held in abeyance until we arrive at an allowed set of claims.
	Examiner’s response:
	The DP rejection is maintained.

Conclusion
Claims 21-40 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622   


/JAFAR F PARSA/Primary Examiner, Art Unit 1622